Case 20-40800-JMM           Doc 30      Filed 01/06/21 Entered 01/06/21 17:36:44                  Desc Main
                                       Document      Page 1 of 2


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO

 IN RE:                                                      CASE NO. 20-40800-JMM

 RICK JAMES MUSSAW                                           CHAPTER 13

                               Debtor(s).
                                         NOTICE OF HEARING

        PLEASE TAKE NOTICE that on January 20, 2021 at 1:30 p.m., or as soon thereafter as the

parties may be heard, the court will call up for hearing trustee’s objection to Counsel’s Application for

Attorney’s fees via telephonic hearing.


        Parties shall call into the number below at least ten (10) minutes prior to the start of the hearing.

The courtroom deputy will take roll, after which your phone should be placed on mute until your case is

called. Once you are finished with your case(s), you may hang up.

        Conference Number: 1-877-336-1829

        Access Code: 5781287

        Security Code: 1234



        DATED: January 6, 2021

                                                            /s/ Kathleen McCallister
                                                           Kathleen McCallister, Trustee
Case 20-40800-JMM         Doc 30      Filed 01/06/21 Entered 01/06/21 17:36:44            Desc Main
                                     Document      Page 2 of 2




                                  CERTIFICATE OF SERVICE


         I, HEREBY CERTIFY that on January 6, 2021, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Hyrum Mason Zeyer
Attorney at Law
hyrum@petersonzeyerlaw.com

     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

Rick James Mussaw
802 S. H Street
Rupert, ID 83350

                                                          /s/ Kathleen McCallister
                                                         Kathleen McCallister, Trustee
